Exhibit 10.1 AMENDED AND RESTATED CREDIT AGREEMENT Dated as of March 24, 2016 among CPI AEROSTRUCTURES, INC. as the Borrower , The Several Lenders from Time to Time Parties Hereto and BANKUNITED, N.A. as Sole Arranger, Administrative Agent and Collateral Agent TABLE OF CONTENTS ARTICLE I. DEFINITIONS ARTICLE II. AMOUNT AND TERMS OF COMMITMENTS AND TERM LOANS ARTICLE III. GENERAL PROVISIONS ARTICLE IV. REPRESENTATIONS AND WARRANTIES ARTICLE V. CONDITIONS PRECEDENT ARTICLE VI. AFFIRMATIVE COVENANTS ARTICLE VII. NEGATIVE COVENANTS ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES ARTICLE IX. THE AGENT AND THE ARRANGER ARTICLE X. MISCELLANEOUS SCHEDULES: I Commitments Financial Condition Material Litigation Ownership of Property; Liens Tax Filings and Payments Subsidiaries Insurance Existing Indebtedness and Subordinated Debt Existing Liens Existing Guaranty Obligations 7.9(e) Existing Investments EXHIBITS: A-1 Form of Term Note A-2 Form of Revolving Credit Note B Form of Guaranty Agreement C Form of Assignment and Acceptance D Form of Legal Opinion E Form of Closing Certificate F Form of Compliance Certificate G Secured Party Designation Notice H Tax Compliance Certificate Forms I Notice of Transaction i AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 24, 2016 (this “ Credit Agreement ”), among CPI AEROSTRUCTURES, INC., a New York corporation (the “ Borrower ”), BANKUNITED, N.A., a national banking association, as Sole Arranger, Agent, Lender and Swap Provider and the other financial institutions from time to time parties hereto as lenders (collectively, the “ Lenders ”), BANKUNITED, N.A., a national banking association, as administrative agent and collateral agent for the Lenders and the Swap Provider hereunder (in such capacities, the “ Administrative Agent ” and the “ Collateral Agent ,” respectively and each an “ Agent ”). Recitals Santander Bank, N.A., as agent for the Existing Lender (defined herein) has made available to the Borrower a revolving credit and term loan facility pursuant to the Existing Credit Agreement (defined below). Certain “Obligations” (as defined in the Existing Credit Agreement) of the Borrower to the Existing Lender under the Existing Credit Agreement are evidenced by the Prior Notes. Effective as of the date hereof, the Existing Lender has resigned as administrative agent under the Existing Credit Agreement and has assigned to Agent (and Agent has accepted from Existing Lender) all right, title and interest of Existing Lender in and to the Existing Credit Agreement, the Prior Notes, the Existing Loan Documents and all other documents in connection therewith. The Borrower, the Lenders and the Administrative Agent have agreed to (i) amend and restate the Existing Credit Agreement as herein reflected and (ii) to appoint the Agent as Administrative Agent and Collateral Agent, and by the execution and delivery of this Agreement do so amend and restate the Existing Credit Agreement and appoint Agent as Administrative Agent and Collateral Agent, and in connection therewith the Borrower has agreed to issue amended and restated notes to the Lenders in replacement (without novation) of the Prior Notes, to enter into amended and restated Loan Documents and to execute new or restated credit support documentation. Amendment and Restatement The Borrower, the Administrative Agent and the Lenders hereby agree that upon the effectiveness of this Agreement, the amounts available under and the terms and provisions of the Existing Credit Agreement shall be and hereby are amended and restated in their entirety by the terms and conditions of this Agreement and the terms and provisions of the Existing Credit Agreement, except as otherwise provided herein, shall be superseded by this Agreement. Notwithstanding the amendment and restatement of the Existing Credit Agreement by this Agreement, the Borrower shall continue to be, or now be, as the case may be, liable to the Administrative Agent and the Lenders with respect to agreements on the part of the Borrower under the Existing Loan Documents to indemnify and hold harmless the Administrative Agent and the Lenders from and against all claims, demands, liabilities, damages, losses, costs, charges and expenses to which the Administrative Agent and the Lenders may be subject arising in connection with the Existing Credit Agreement prior to the Closing Date. Borrower does not have any offsets, defenses or counterclaims to its obligations under the Existing Loan Documents. This Agreement is given as a substitution and restatement of, and not as a repayment of, the obligations of Borrower under the Existing Credit Agreement and is not intended to constitute a novation of the Existing Credit Agreement. Except as otherwise selected by the Borrower by delivery of a notice of borrowing or a notice of conversion prior to the date hereof in accordance with the terms hereof, upon the effectiveness of this Agreement, all amounts outstanding and owing by the Borrower under the Existing Credit Agreement, as of the date hereof, as determined by the Lenders, shall be refinanced and shall constitute Loans to the Borrower hereunder accruing interest in accordance with the provisions hereof. 1 In consideration of the premises and the mutual covenants herein set forth, the parties hereto agree as follows: ARTICLE I:DEFINITIONS Defined Terms. As used in this Agreement, the following terms shall have the following meanings: “ A-10 Contract Reimbursement Payment ”: shall mean any modification, contract reduction, contract reimbursement, penalty, refund or damage payments or other similar fees, damages, refunds or other amounts payable in connection with the foregoing, including (without limitation) any related income tax refund in connection therewith, in each case with respect to or derived from the modification and adjustment of the 2008 contract with The Boeing Company with respect to the Boeing A-10 Wing Replacement Program. “ Accounts ”: shall mean those accounts arising out of the sale or lease of goods or the rendition of services by the Borrower and its Subsidiaries, as same may be more fully described in the Security Documents. “ Account Debtor ”: shall mean the Person who is obligated on or under an Account. “ Acquisition ”: shall have the meaning set forth in the definition of “Permitted Acquisition”. “ Administrative Agent ”: as defined in the preamble hereto, and shall include any successor appointed in accordance with Section 9.9. “ Affiliate ”: of any Person, (a) any other Person (other than a wholly owned Subsidiary of such Person) which, directly or indirectly, is in control of, is controlled by, or is under common control with, such Person or (b) any other Person who is a director or officer of (i) such Person, (ii) any Subsidiary of such Person or (iii) any Person described in clause (a) above. For purposes of this definition, a Person shall be deemed to be “controlled by” such other Person if such other Person possesses, directly or indirectly, power either to (A) vote 10% or more of the securities or other equity interest having ordinary voting power for the election of directors of such first Person or (B) direct or cause the direction of the management and policies of such first Person whether by contract or otherwise. 2 “ Agent ”: as defined in the preamble hereto, and shall include any successor appointed in accordance with Section 9.9. “ Aggregate Loans ”: on any date, the sum of the Aggregate Revolving Credit Commitments (or if the Revolving Credit Commitments have terminated or expired at such time, the Aggregate Revolving Credit Outstanding of all Revolving Lenders) and the aggregate Term Loans outstanding. “ Aggregate Revolving Credit Commitments ”: the aggregate amount of the Revolving Credit Commitments of all the Revolving Lenders, provided that, in no event shall the Aggregate Revolving Credit Commitments exceed the Aggregate Revolving Credit Maximum Amount. “ Aggregate Revolving Credit Maximum Amount ”: shall mean the principal amount of up to $30,000,000.00. “ Aggregate Revolving Credit Outstanding ”: as at any date of determination with respect to any Revolving Lender, the aggregate unpaid principal amount of such Lender’s Revolving Credit Loans on such date. “ Agreement ”: this Amended and Restated Credit Agreement, as the same may be amended, supplemented or otherwise modified from time to time. “ Applicable Margin ”: means, from time to time with respect to Revolving Credit Loans and Term Loans and the fees payable under Section 3.5(a), the following percentages per annum, adjusted quarterly based upon the Borrower’s Maximum Leverage Ratio for the fiscal quarter then-ended (the “ Financial Covenant ”) as set forth in the most recent Compliance Certificate received by Administrative Agent pursuant to Section 6.2(a): Pricing Level Leverage Ratio Eurodollar Rate Margin Base Rate Margin Commitment Fee 1 > 2.75x 2.75% 0.25% 0.30% 2 > 2.00x < 2.75x 2.50% 0.00% 0.25% 3 > 1.00x; < 2.00x 2.25% 0.00% 0.25% 4 < 1.00x 2.00% 0.00% 0.25% Any increase or decrease in the Applicable Margin resulting from a change in the Financial Covenant shall become effective as of the first Business Day of the month immediately following the date a Compliance Certificate is delivered pursuant to Section 6.2(a); provided, however, that if a Compliance Certificate is not delivered when due in accordance with such Section, then Pricing Level 1 shall apply as of the first Business Day of the month following the date such Compliance Certificate was required to have been delivered and shall remain in effect until the date on which such Compliance Certificate is delivered. The Applicable Margin in effect from the Closing Date through March 31, 2016 shall be determined based upon Pricing Level 2. 3 Notwithstanding anything to the contrary contained in this definition, the determination of Applicable Margin for any period shall be subject to the provisions of Section 3.1(j). “ Applicable USA Contracts ” means contracts between the Borrower and the United States of America to which the Assignment of Claims Act applies. “ Approved Fund ”: as defined in Section 10.6(b). “ Arranger ”: BankUnited, N.A. “ Assignee ”: as defined in Section 10.6(b) (iii). “ Assignment and Acceptance ”: an assignment and acceptance agreement substantially in the form attached hereto as Exhibit C executed by a Lender and Eligible Assignee who has satisfied the requirements of Section 10.6. “ Attributable Indebtedness ”: means, on any date, (a)in respect of any Financing Lease of any Person, the capitalized amount thereof that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP, and (b)in respect of any Synthetic Lease Obligation, the capitalized amount of the remaining lease or similar payments under the relevant lease or other applicable agreement or instrument that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP if such lease or other agreement or instrument were accounted for as a Financing Lease, (c)all Synthetic Debt of such Person, (d)in respect of any Securitization Transaction, the outstanding principal amount of such financing, after taking into account reserve accounts and making appropriate adjustments, determined by the Administrative Agent in its reasonable judgment and (e)in respect of any Sale and Leaseback Transaction, the present value (discounted in accordance with GAAP at the debt rate implied in the applicable lease) of the obligations of the lessee for rental payments during the term of such lease. “ Available Revolving Credit Commitment ”: as of any date of determination with respect to any Revolving Lender, an amount equal to the excess, if any, of (a) the amount of such Lender’s Revolving Credit Commitment in effect on such date over (b) the Aggregate Revolving Credit Outstanding of such Lender on such date. “ Base Rate ”: means for any day a fluctuating rate per annum equal to (i) the Agent’s Prime Rate from time to time in effect, plus (ii) the Applicable Margin. “ Base Rate Loans ”: Loans the rate of interest applicable to which is based upon the Base Rate. “ Benefited Lender ”: as defined in Section 10.7(a). “ Board ”: the Board of Governors of the Federal Reserve System of the United States of America (or any successor thereto). 4 “ Borrower ”: as defined in the preamble hereto. “ Borrowing Date ”: any Business Day specified in a notice pursuant to Sections 2.2, 2.6, 2.8 or 3.2 as a date on which the Borrower requests the Lenders to make Loans hereunder. “ Business ”: as defined in Section 4.15(b). “ Business Day ”: (a) for all purposes other than as covered by clause (b) below, a day other than a Saturday, Sunday or other day on which commercial banks in New York City are authorized or required by law to close and (b) with respect to all notices and determinations in connection with, and payments of principal and interest on, Eurodollar Loans, any day which is a Business Day described in clause (a) and which is also a London Banking Day. “ Capital Expenditures ”: direct or indirect (by way of the acquisition of securities of a Person or the expenditure of cash or the incurrence of Indebtedness) expenditures in respect of the purchase or other acquisition of fixed or capital assets excluding normal replacements and maintenance which are properly charged to current operations. “ Capital Stock ”: any and all shares, interests, participations or other equivalents (however designated) of capital stock of a corporation, any and all equivalent ownership interests in a Person (other than a corporation) (collectively, “ Underlying Equity Interests ”), and any and all warrants or options to purchase any of the foregoing. The term “ Capital Stock ” shall exclude awards issued pursuant to incentive equity plans or other customary benefit plans of Borrower and its Subsidiaries and Underlying Equity Interests issued upon the exercise or vesting thereof. “ Cash Equivalents ”: the following to the extent owned by the Borrower or any of its Subsidiaries free and clear of all Liens (other than Liens created under the Loan Documents and other Liens permitted hereunder): (a) securities with maturities of one year or less from the date of acquisition issued or fully guaranteed or insured by the United States Government or any agency thereof, (b) certificates of deposit and euro dollar time deposits with maturities of one year or less from the date of acquisition and overnight bank deposits of any Lender or of any commercial bank having capital and surplus in excess of $500,000,000, (c) repurchase obligations of any Lender or of any commercial bank satisfying the requirements of clause (b) of this definition, having a term of not more than 30 days with respect to securities issued or fully guaranteed or insured by the United States Government, (d) commercial paper of a domestic issuer rated at least A-3 by S&P or P-3 by Moody’s, (e) securities with maturities of one year or less from the date of acquisition issued or fully guaranteed by any state, commonwealth or territory of the United States, by any political subdivision or taxing authority of any such state, commonwealth or territory or by any foreign government, the securities of which state, commonwealth, territory, political subdivision, taxing authority or foreign government (as the case may be) are rated at least A by S&P or A by Moody’s (or the equivalent rating by either such rating agency for such type of securities), (f) securities with maturities of one year or less from the date of acquisition backed by standby letters of credit issued by any commercial bank satisfying the requirements of clause (b) of this definition or (g) shares of money market mutual or similar funds which invest exclusively in assets satisfying the requirements of clauses (a) through (f) of this definition. 5 “ Cash Management Agreement ”: any agreement that is not prohibited by the terms hereof to provide treasury or cash management services, including deposit accounts, overnight draft, credit cards, debit cards, p-cards (including purchasing cards and commercial cards), funds transfer, automated clearinghouse, zero balance accounts, returned check concentration, controlled disbursement, lockbox, account reconciliation and reporting and trade finance services and other cash management services. “ Cash Management Bank ”: any Person in its capacity as a party to a Cash Management Agreement that, at the time it enters into a Cash Management Agreement with a Loan Party, is a Lender or an Affiliate of a Lender, in its capacity as a party to such Cash Management Agreement (even if such Person ceases to be a Lender or such Person’s Affiliate ceased to be a Lender); provided , however , that for any of the foregoing to be included as a “ Secured Cash Management Agreement ” on any date of determination by the Administrative Agent, the applicable Cash Management Bank (other than the Administrative Agent or an Affiliate of the Administrative Agent) must have delivered a Secured Party Designation Notice to the Administrative Agent prior to such date of determination. “ Change in Law ” shall have the meaning set forth in Section 3.10(b). “ Class ”: the classification of loans as Term Loans or Revolving Credit Loans, each of which categories shall be deemed to be a “ Class ” of Loans. “ Closing Date ”: the first date that all the conditions precedent in Section 5.1 are satisfied or waived in accordance with Section 10.1. “ Code ”: the Internal Revenue Code of 1986, as amended from time to time. “ Collateral ”: means the assets and properties of the Loan Parties in which the Collateral Agent, for the benefit of the Lenders, is granted a security interest pursuant to the Security Documents. “ Collateral Agent ”: as defined in the preamble hereto, and shall include any successor appointed in accordance with Section 9.9. “ Commitments ”: the collective reference to the Term Commitments, and the Revolving Credit Commitments. “ Continuing Directors ”: the directors of the Borrower on the Closing Date and each other director, if such other director’s nomination for election to the Board of Directors of the Borrower is recommended by a majority of the then continuing Directors. 6 “ Contract Termination Payment ”: shall mean any termination, cancellation, rejection or similar fee or amount received by Borrower upon any early termination, cancellation, rejection, expiration or inability to agree with respect to any Designated Contract or any damages or other amounts received by Borrower for the foregoing. An A-10 Contract Reimbursement Payment shall be deemed to NOT constitute a Contract Termination Payment. “ Contractual Obligation ”: as to any Person, any provision of any security issued by such Person or of any agreement, instrument or undertaking to which such Person is a party or by which it or any of its property is bound. “ Debt Service Coverage Ratio ” has the meaning ascribed in Section 7.1(a). “ Debtor Relief Laws ”: means the Bankruptcy Code of the United States, and all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief laws of the United States or other applicable jurisdictions from time to time in effect. “ Default ”: any of the events specified in Section 8, whether or not any requirement for the giving of notice, the lapse of time, or both, or any other condition, has been satisfied. “ Defaulting Lender ”: means, subject to Section 2.9(b), any Lender that (a)has failed to (i)fund all or any portion of its Loans within two (2) Business Days of the date such Loans were required to be funded hereunder unless such Lender notifies the Administrative Agent and the Borrower in writing that such failure is the result of such Lender’s determination that one or more conditions precedent to funding (each of which conditions precedent, together with any applicable default, shall be specifically identified in such writing) has not been satisfied, or (ii)pay to the Administrative Agent, or any other Lender any other amount required to be paid by it hereunder within two (2) Business Days of the date when due, (b)has notified the Borrower, the Administrative Agent, in writing that it does not intend to comply with its funding obligations hereunder, or has made a public statement to that effect (unless such writing or public statement relates to such Lender’s obligation to fund a Loan hereunder and states that such position is based on such Lender’s determination that a condition precedent to funding (which condition precedent, together with any applicable default, shall be specifically identified in such writing or public statement) cannot be satisfied), (c)has failed, within three (3) Business Days after written request by the Administrative Agent or the Borrower, to confirm in writing to the Administrative Agent and the Borrower that it will comply with its prospective funding obligations hereunder ( provided that such Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such written confirmation by the Administrative Agent and the Borrower), or (d)has, or has a direct or indirect parent company that has, (i)become the subject of a proceeding under any Debtor Relief Law, or (ii)had appointed for it a receiver, custodian, conservator, trustee, administrator, assignee for the benefit of creditors or similar Person charged with reorganization or liquidation of its business or assets, including the Federal Deposit Insurance Corporation or any other state or federal regulatory authority acting in such a capacity; provided that a Lender shall not be a Defaulting Lender solely by virtue of the ownership or acquisition of any equity interest in that Lender or any direct or indirect parent company thereof by a Governmental Authority so long as such ownership interest does not result in or provide such Lender with immunity from the jurisdiction of courts within the United States or from the enforcement of judgments or writs of attachment on its assets or permit such Lender (or such Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts or agreements made with such Lender. Any determination by the Administrative Agent that a Lender is a Defaulting Lender under any one or more of clauses (a) through (d) above, and the effective date of such status, shall be conclusive and binding absent manifest error, and such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.9(b)) as of the date established therefor by the Administrative Agent in a written notice of such determination, which shall be delivered by the Administrative Agent to the Borrower, and each other Lender promptly following such determination. 7 “ Designated Account ”: as defined in Section 3.1(e). “ Designated Amount ”: shall mean the lesser of (i) fifty (50%) percent of each Contract Termination Payment received by the Borrower (less amounts due to subcontractors), or (ii) the outstanding principal balance of the Term Loan. “ Designated Contract ”: means contracts executed (or to be executed) by the Borrower in Borrower’s Line of Business which provide for Contract Termination Payments, including (without limitation) each such final contract, any amendments and additions thereto, and any letter subcontract, memorandum of understanding, term sheet or supporting documentation in connection therewith. “ Designated USA Contract ”: means, collectively, the Applicable USA Contracts between Borrower and DLA Aviation ASC SMSG Special Acquisition, numbers SPE4AX-15-D-9405 and SPE4AX-15-D-9418. “ Dividends ”: means any dividend or other distribution (whether in cash, securities or other property) with respect to any Capital Stock or other equity interest of Borrower or any Subsidiary, or any payment (whether in cash, securities or other property), including any sinking fund or similar deposit, on account of the purchase, redemption, retirement, acquisition, cancellation or termination of any such Capital Stock or other equity interest or on account of any return of capital to Borrower’s stockholders, partners or members (or the equivalent Person thereof). “ Dollars
